Explanations of vote
in writing. - Conservatives have supported the Vakalis report but have grave reservations about paragraphs 16 and 17. We believe that both prevention and rapid reaction capabilities in relation to earthquakes should be concentrated on the resources of the Member States and do not support 'the establishment of a European Civil Protection Force.'
in writing. - I am in favour of this report on the regional impact of earthquakes. As a geologist and oceanographer - in fact my thesis was on the seismicity of the mid-Atlantic ridge from 12°N to 20°S. I am all too well aware that the United Kingdom is almost immune. According to records in the UK, only one person has died as the result of an earthquake and that was in the mid-seventeenth century. Yet across Europe the same is not true, with thousands killed, and massive devastation across the centuries from Lisbon to Sarajevo.
Part of my own constituency, Gloucestershire, was devastated by floods in July that caused billions of euros of damage to road and rail, hospitals and schools, water treatment plants and power stations. We are likely to get assistance from the European Solidarity Fund. I hope it will not prove necessary, but if it does Europe must prove willing to assist nations, regions and committee hit by earthquakes.
in writing. - (PT) As has been pointed out, the whole of southern Europe is delimited by the edge of two tectonic plates that cross the Mediterranean and go on through the Atlantic Ocean via some of the Azores Islands, which means that earthquakes are one of the most frequent natural disasters in this region.
This EP report contains a variety of concerns and proposals that we appreciate, particularly when it recognises that the outermost regions suffer these phenomena regularly, or when it points to the need, among other things, to support national action in terms of prevention, response and repairing damage, public information, scientific research, civil protection and solidarity at Community level.
As far as coordination is concerned, the report proposes cooperation between Member States and between the latter and third countries to implement the measures referred to. However, despite supporting the creation of a 'European Civil Protection Force' as a 'centralised prevention and management instrument' - a policy we disagree with - it states that this 'only makes sense on the basis of improved national civil protection schemes, and of better instruments for coordination between Member States', which in our opinion raises the question again as it should be raised.
in writing. - (PL) Our fellow member Mr Cornillet has presented us with a very thorough report, noting that earthquakes have a negative impact on social and economic cohesion in the regions.
We should remember that severe earthquakes also occur frequently in the countries and regions of the European Union, especially in southern Europe and by the Mediterranean Sea. For this reason we need to ensure that the necessary prevention and rapid reaction capabilities are in place to deal with any such disaster.
It is important to initiate social education and information campaigns throughout the EU and to provide education and training to the staff of the relevant technical authorities in the Member States, and this should include training at regional and local levels as well as for all the specialists involved in earthquakes. In addition we must take into account the role to be played by the many national, regional and local authorities and ensure that instructions exist for effective protection of essential infrastructure, such as access to telecommunications infrastructure, power networks, hospitals, bridges, ports, airports and so on.
In future, cohesion policy should give thorough consideration to the damage caused by earthquakes and this should be taken into account in the framework of a new financial instrument for the protection of the population.
I also believe that issues of coordination, cooperation and flexibility in the activities of authorities at Community, national, regional and local levels should be included in the debate, as these create considerable problems when dealing with natural disasters.
(LT) Today we have voted in favour of the resolution, drawn up on basis of the report by Mr Cornillet, on a European Consensus on Humanitarian Aid. I would like to thank the rapporteur and confirm once again my approval of this important document.
We are well aware of the fact that the European Union - and here I am thinking of the Commission and the Member States - is the leading provider of humanitarian aid. The EU contribution for 2006 amounted to only EUR 2 billion. I completely agree with the opinion that the EU should determine where to set the limit for the new level of humanitarian aid. On the other hand, the EU has to define its position in view of the new international initiatives and the implementation of the reform initiated by the United Nations. As a member of the Committee on Budgets, I would like to point out the third problem that the EU needs to solve, namely improving the coordination of Community and Member States' resources with a view to making them easily accessible for the victims of humanitarian disasters.
I hope that Parliament's concrete and precise position will facilitate the achievement of our common objectives and help find consensus on the subject of humanitarian aid.
(NL) Mr President, I am glad to hear there is a European consensus on humanitarian aid and of course no reasonable person objects to aid for countries that do really need it. But we must also be honest and admit that there is manifestly no European consensus on a code of conduct as regards dictators.
The UK's intention to boycott the EU-Africa summit if Mugabe attends is simply being ignored by other Member States, and humanitarian tragedies - as we all know - very often arise as a result of wars or criminal misrule, as is the case in Zimbabwe. The enduring truth is that Africa is the scene of bloody conflicts and that Africans spend more on arms than they receive in development aid.
It is equally true that states with a democratic system, where rulers and government are not above the law, hardly ever go to war with one another. If dictators like Mugabe are allowed to take part in a European summit, that totally undermines Europe's credibility on human rights and democracy. It is because of this ambivalence that I abstained in the vote on the Cornillet report.
in writing. - (PT) Irrespective of our support for various aspects of humanitarian aid which are stressed in the report, we cannot endorse a 'consensus' on the EU's principles, objectives and strategies for the delivery of humanitarian aid in third countries that calls for the promotion of 'the right, or indeed the duty, of intervention in cases of serious violation of IHL and/or human rights', considering that 'coercive measures, including military intervention, may only be used as 'a last resort'. We know the results of such a policy of 'good intentions', i.e. the aggression and military occupation of Iraq by the USA and its allies and the resulting hundreds of thousands of deaths.
As has been said, so-called 'humanitarian intervention' very often conceals other real objectives that use and manipulate it according to the interests and unscrupulous calculations of the major powers and multinationals, calling the basic principles of international law into question.
We believe that the resolution of the serious problems affecting millions of human beings involves, among other things, respect for the sovereignty of all peoples and countries, the peaceful resolution of international conflicts, meeting the urgent needs of the economically poorest countries on a basis of friendship and solidarity, and their effective development.
in writing. - (PL) The rapporteur Thierry Cornillet is right to emphasise the need for the Community and the Member States to extend the debate on political strategies in humanitarian operations to the relevant Council forum by creating a new special working group. The creation of such a group (e.g. COHUMA, that is, the working group of the Council on Humanitarian Aid) would help to develop coherent methods that would enable rapid and systematic activities in this area.
It was also quite right to point out that the frequency of natural disasters has increased and that their effects are becoming increasingly significant, which means there is a need to strengthen intervention.
For these reasons I agree with the proposal that the EU should increase its rapid reaction capabilities. The readiness and ability to react will certainly follow on from improvements in coordination and early warning mechanisms as well as stores of appropriate materials and reserves on the international level.
in writing. - (DE) Humanitarian aid is often very difficult to deliver because of adverse circumstances or security problems. This makes good harmonisation and coordination of aid activities all the more important. Efforts to achieve that objective, however, must not in any way be used as a pretext to make European institutions even more bloated, nor can either an EU civil-defence agency nor an EU rapid-response force provide effective protection in the event of natural disasters.
Moreover, consideration must be given to yesterday's criticism from the Court of Auditors, which identified a 'material level of errors' in various areas, including the EUR 5.2-billion budget for food aid, humanitarian aid and the part-funding of non-governmental organisations. Since the present report, in my view, is not a suitable basis for the resolution of all these problems, I have voted against it.
in writing. - As a strong supporter of humanitarian aid projects when they are timely, well targeted and effectively resourced, I voted in favour of the report on humanitarian aid.
However, I have serious objections to many of the formulations that are used. It is unfortunate that there are references to the so-called Reform Treaty - the revived EU Constitution - to which I am fundamentally opposed. It is unrealistic to imagine that humanitarian aid can be free of all political considerations; the report itself is a very political document, advancing the EU agenda.
In any case, priorities, scale of assistance, and delivery of aid in a way that avoids the clutches of abhorrent regimes are all political questions. Apart from many other objections to EU involvement in military matters, it is a distraction from a clear focus on humanitarian aid. The EU is not a unique humanitarian actor. It should focus on adding value to the humanitarian efforts of our nations through improved coordination of effort in particular areas and in ensuring that there is proper control of its resources and evaluation of their impact.
(DE) Mr President, I regard this Framework Directive for Soil Protection as a serious mistake which jeopardises the competitiveness of European agriculture and food supplies in Europe. What image do the supporters of this directive actually have of our farmers? Let me tell you: they believe that we need a fat bureaucratic directive, that we need to map 420 million hectares of farmland, wield the threat of horrendous fines and finally create priority areas for soil protection before farmers will take proper care of their soils.
I say to you, however, that this image is completely divorced from reality. Soil is a farmer's most precious asset. Any farmer who does not treat his soil with care will not be a farmer for long. Most of the soils in the EU are cared for; they are worth preserving and are nurtured by our farmers. I regard this directive as an example of ivory-tower bureaucracy, and I hope we can rectify this mistake quickly before any serious damage is inflicted on our agriculture.
(HU) Thank you, Mr President. As the MDF MEP, I have voted in favour of the creation of the European Soil Protection Directive because I am convinced that it is necessary. Without an appropriate amount of good-quality soil, European agriculture too will be jeopardised. I trust that, if this legislation is created, an opportunity will open up for us to work using Union resources on cleaning soil from pollution and protecting its quality.
However, at this point I would like to draw the attention of the Member States to the fact that this is possible only if the Member States also take their duties seriously. In my home country, for example, the action mostly amounts to the preparation of plans, and their implementation drags along. There is a national remedial programme in Hungary, but not a word about consistent implementation of it. The government does not guarantee the necessary resources. EUR 18 million is earmarked for the future, which is risible in comparison with the scale of the problem. At this rate, we would need more than 220 years to finish cleaning up the soil pollution we know about today. Let us be more serious, please! Thank you.
(DE) Mr President, I voted to reject the Commission's proposal. The proposal breaches the principle of subsidiarity. Soil has no cross-border aspects, which is why this matter can be regulated equally well or even better in the Member States than at European level. Many countries already have soil protection legislation. The Commission's proposal takes scant account of that.
In the final vote I also voted against the report and most of the compromises, although I do believe that the report adopted by Parliament is a marked improvement on the Commission's proposal. There were improvements, for example, with regard to the identification of potentially contaminated sites. The redraft offers greater flexibility in the application of the criteria enumerated in Annex II. In general, however, there are still many provisions that make this directive an elaborate bureaucratic and expensive instrument.
One good thing is that the criteria listed in Annex I will at least be non-binding now. Another is that the directive recognises the special character of agricultural land use. The cons outweigh the pros, however. On the question of funding, for example, we ought to have spelled out more clearly that the Soil Protection Directive will have no impact on the Community budget and that no new funds will be set up to implement the directive. Only the existing support mechanisms are to be used.
For these reasons I have voted against the directive, and I hope that the Council will now make the necessary corrections.
(CS) Mr President, some time ago this Parliament asked the Commission for a directive on soil protection. Commissioner Dimas gave it to us five years later. We do not need it any more, and that is no secret. We have other Directives on the protection of specific, transnational problems relating to soil. The Commission ignores the fact that many countries - and the Czech Republic is one example - have their own legislation and good systems in place to protect soil from further erosion and degradation. What some countries (including Flanders) need is a common strategy and enhanced coordination.
Thanks to an enormous effort by the rapporteurs, Parliament was able to vote for the reworked Directive, which will probably not cause too much harm because it will at least make it possible to maintain national legislation where it already exists. In his presentation yesterday, the Commissioner did not show any understanding for a sensible solution painstakingly negotiated by the rapporteur in Parliament. By not being receptive to Parliament's hints, the Commissioner is helping to bury his own Directive. He as good as asked me to vote against his report. I believe that the Council will behave in a similar manner.
(PL) Mr President, I am convinced that the clauses that we have approved are absolutely necessary and that they will help to improve the state of the environment and also people's health. The soil is a finite and non-renewable natural resource. It deserves special protection because of its social, economic, environmental and cultural functions.
I share the view that soil protection should be subject to regulation at Community level in order to guarantee a minimum level of protection in all the Member States of the EU.
I look very positively on the proposal to create publicly available national inventories of polluted locations. An inventory should be drawn up of locations where the soil may have been contaminated in the past. Guided by the principle of providing assistance, help should be given to EU Member States to return contaminated soil to cultivation and to assist in the removal of dangerous compounds that remain in it.
The introduction of proper regulation restricting soil degradation and ensuring sustainable soil usage, while at the same time returning degraded areas to cultivation will undoubtedly constitute a step forward as regards protection of the resources of the natural environment.
I also believe it to be particularly important to harmonise legislation in Member States as regards the issue of soil protection.
(DE) Mr President, all the Austrian PPE members advocate an ambitious set of measures to protect soil, but they must be adopted at the right political level. We consider the proposal and the report to be in clear breach of the principle of subsidiarity, which is why we have voted against many of the amendments and also against the report in its entirety.
In spite of the sterling work of the rapporteur, Mrs Gutiérrez, who drew many of the fangs in the proposal, we take the view that this report overshoots by far the proper bounds of EU legislation. The Member States should, however, be urged to involve themselves deeply in this area because soil is the basis of all economic and agricultural activity. It must also be said that the Member States are responsible for funding their own programmes.
(DE) Mr President, I have voted against this so-called soil protection directive because I find we lose any credibility if we talk every day about eliminating red tape and then we create this bureaucratic monster of a directive. Unlike air and water, soil is not a cross-border issue but a national matter. We need this directive like a hole in the head. The Commission and President Barroso ought to have withdrawn this draft. President Barroso speaks eloquently of eliminating red tape, but his actions do not match his words. Where I come from, people like that are called Dampfplauderer - patter merchants. For 46 years I have been tilling my soil. My soil is more fertile now than it was 46 years ago. I am all for a European soil protection regulation, but one that protects my soil from European bureaucracy.
(PL) Mr President, I voted in favour of the directive. The implementation of the provisions of the directive will allow economic use to be made of degraded areas, while at the same time protecting greenfield sites from being used for industrial and commercial purposes. This directive will also make it possible to classify soils in accordance with an evaluation of their plant and animal production capacity, with particular attention being paid to the production of high quality food.
I would like to emphasise the importance of preparing a European strategy to recognise and resolve problems associated with soil degradation. The considerable diversity of different types of soil means that, irrespective of the steps taken by individual countries, a European strategy is required, based on prevention and increasing awareness of the need for protection of the soil as well as a description of existing risk factors, in order to solve this problem on the European level.
We have chosen to vote in favour of the report even though a number of EU countries already have fully functioning legislation in the area of soil protection.
We supported Amendments 106, 107, 108 and 110 which read as follows:
'Member States which already have specific national legislation in place to protect their soils shall be exempted from the obligations under this Article, on the condition that their legislation secures at least an equivalent level of protection.'
Even though the directive can be seen as superfluous in certain Member States, we have hopes that it can bring about an improvement in the large number of Member States which currently lack functioning legislation for the protection of soil.
We also hope that the Member States which have functioning legislation in this area can work together with Parliament in the ongoing negotiations to ensure that the directive does not entail unnecessary duplication of administrative work for them once it has entered into force.
Carbon storage is of great significance in connection with the reduction of greenhouse gases. The overexploitation of the soil involving the combustion of carbon is causing considerable pressure. That is therefore an issue that requires an international initiative.
The June Movement is therefore in support of the EU's dealing with soil protection in the Member States.
It is very good that the European Parliament has endorsed the examination of the possible use of the 'polluter pays' principle under Article 22, and the assessment of land use under Article 28, given its great significance in connection with carbon sequestration. Both proposals are the initiative of Mr Bonde.
in writing. - On balance, I voted in favour of the Gutiérrez-Cortines report as I believe her text has substantially rewritten the soil proposal to restore subsidiarity, remove duplication of obligations and introduce a voluntary code of conduct for agriculture, without imposing further red tape. It also recognises, very validly, the important role of farmers as the custodians of the soil.
It is important that the soil proposal both protects peatlands as valuable habitats under threat, while at the same time allows for the appropriate extraction of peat as a raw material. It is not clear whether Amendment 36 of the Gutiérrez-Cortines report (on the adjustment of the list of functions in Article 1) allows this and I urge the Commission and or Council to clarify this in their considerations.
in writing. - (PT) I voted in favour of the Gutiérrez-Cortines report on the proposal for a directive of the European Parliament and of the Council establishing a framework for the protection of soil and amending Directive 2004/35/EC because I consider soils to be a vital resource that must be protected to mitigate the effects of climate change and to ensure that the activities of future generations can take place in a safe and healthy environment.
I therefore believe that this proposal contributes to effective soil protection insofar as it defines the objectives on which there is no Community and/or national legislation. According to their specific situation, however, Member States will have to decide what their priority measures should be, in compliance with the principle of subsidiarity.
in writing. - (PT) We understand the importance of protecting soil, firstly for agriculture, which will need to produce more food and will require more water. Protection of soil is therefore essential to safeguard food production and to guarantee sufficient clean water for future generations, since the earth has a social function that no private interest should threaten.
Soil is a platform for human activities, including cities and infrastructure, but also for nature and landscapes. Its protection is therefore crucial to the preservation of our cultural heritage and natural resources.
The proposal tabled by the European Commission, however, is not the most appropriate because of its partial vision, the conditions it imposes and its scant regard for agriculture.
The European Parliament has amended it significantly, with proposals in support of the principle of subsidiarity, recognising the importance of agriculture and stating that 'each Member State, in accordance with its climate, soil characteristics (...) may decide upon its own agricultural policy in relation to the soil', and recognising the different approaches towards soil protection.
It nevertheless retains aspects on which we have reservations. Hence our final vote to abstain.
in writing. - (PT) I consider the existence of a framework directive on soil protection to be extremely important, since soil is a non-renewable resource that provides vital services for human activities and the survival of ecosystems, particularly when climate change is an increasingly worrying issue, and when there is as yet no specific European legislation on soil protection.
I therefore support the Gutiérrez-Cortines report and vote against all the proposed amendments that seek to reject the Commission proposal or significantly weaken the report.
in writing. - (PL) The proposed framework directive consolidates legal solutions in the area of soil protection policy that are contained in a fragmentary way in other legislation relating to waste management, the use of pesticides and environmental protection. The document proposes not only measures for the protection and sustainable use of the soil, in order to prevent its degradation by climatic changes, but also measures to remediate soil that is already degraded.
The framework directive is an instrument that will make it possible, first and foremost, to take account of the differences in soil in individual EU Member States and will guarantee flexibility in its implementation. Its objectives are already being achieved, although to different degrees, on the basis of legislation in individual Member States. On the other hand, the directive offers a great opportunity to those countries which do not as yet have any soil protection regulation.
In this regard the decision to introduce a definition of contaminated land would seem quite significant, as well as the obligation to draw up national lists of such land by EU countries, which would be made public knowledge and updated every five years. In addition, the clauses concerning the obligation to draw up a remediation strategy that includes objectives for repair measures, a financing mechanism and identification of priority areas requiring particular protection from erosion, salinisation or acidification, over a period of seven years from the introduction of the directive, is very encouraging.
Thank you for your attention.
in writing. - (FR) The geological and climatic conditions within the European Union differ widely from one country to another, and sometimes indeed within the same country. There are something like 300 different types of soil. Nevertheless, the European Commission is bent on regimenting soil use right across Europe, and the Committee on the Environment actually wants more regimentation. I support subsidiarity and I oppose over-regulation. That is why I voted against this indigestible and pointless report.
There is no need for a framework directive on soil protection. The soil situation in the Member States varies. The problem areas included in the directive are of a national character and are therefore best managed at national level. The soil protection which is needed is already governed by existing EU and national legislation.
The proposal will only lead to increased bureaucracy and more complicated rules for the parties involved. Detailed provisions and exhortations are typical EU ideas which lead to increased costs and irritation with the EU machine. Some of us in Sweden question the compatibility of the directive with the EU's work to simplify rules and want Sweden's Parliament to examine the proposal in accordance with the principle of subsidiarity.
We have therefore, as a matter of principle, chosen to reject the proposal in its entirety.
in writing. - Amendment 112: I am rejecting the Commission proposal, as a Soil Framework Directive would simply mean increased bureaucracy and duplication of regulations without bringing about any additional improvements to soil protection. A wide range of measures exist under the CAP reform, as well as under the reform of environmental legislation, and these will bring about benefits for soil protection.
in writing. - (DE) Soil is a vital asset. As a non-renewable resource, it is of the utmost importance in sustaining biodiversity, as a source of raw materials and also as a storage and filter medium for nutrients and water. Soil, however, is not something that crosses borders, nor can it be shifted by the European Union. Protecting our soils is in the best interests of those who own land and therefore falls within the responsibility of the Member States. This application of the subsidiarity principle must remain intact.
There is no justification for ignoring all the existing European legal provisions and the dedication of farmers right down to the present day and to enact new provisions running parallel to the European directives, national statutes and cross-compliance rules that directly or indirectly affect the protection of soil. Among the numerous soil-related directives and regulations enacted by the EU are such instruments as the Nitrates Directive, the Water Framework Directive, the Emissions Trading Directive and the Plant Protection Products Directive.
The bureaucratic commitments that could hit the Member States and the farming community is in stark contrast to the common efforts to eliminate red tape. In addition, the precautionary measures envisaged in the draft directive impinge on every aspect of the law as it relates to agriculture. I consider a European soil protection directive to be superfluous and inexpedient, and I have voted against this proposal.
in writing. - (DE) Healthy soils are the basis of human health and wealth. They must be protected. We cannot be content with the current state of soils in all parts of the EU.
Nevertheless, wanting to regulate this problem paternalistically and bureaucratically at European level is a step too far.
Soil, which is already protected by the directive concerning integrated pollution prevention and control (the IPPC Directive) and the Habitats Directive, does not migrate, as we all know, from one country to another, although the same cannot be said for water, which is a potential factor in soil pollution. That, however, is already covered by the Water Framework Directive and the Groundwater Directive. If we now add a soil protection directive, the result will be duplicated regulation and costly bureaucracy, which nobody wants.
Open coordination and sharing of experience on best practice would be a better approach. Adopting a framework directive on soil protection would be putting the cart before the horse. It is unthinkable that countries which already have exemplary legislation on soil protection should have to invest a great deal of time and money re-examining their entire territory for possible risk areas.
I tried to engage in damage limitation in this vote, but I am afraid I did not succeed. I was therefore unable to vote in favour of the report. I want to know that I can still look our farmers in the eye.
in writing. - With my fellow Labour MEPs, I voted against this proposed directive. While we supported the general thematic strategy on soil protection yesterday, as it stands, the directive on soil protection is over-prescriptive. It does not take into account existing and well-functioning legislation that is already in place in the Member States.
in writing. - Despite my stated opposition to a proposal for a Directive on Soil Protection, I voted in favour of this report at the final vote.
I have already placed my opposition to such a Directive on the record in relation to the Thematic Strategy for Soil Protection. I do not believe that there is a need for additional legislation relating to soil protection. We already have a range of legal instruments in place to ensure the protection of soil, and until these pieces of legislation are fully implemented and the effects are fully analysed I do not believe that further legislation in this area is either necessary or desirable.
However, the amendments proposed by the rapporteur go some way towards reducing the level of overlap between this new proposal and existing legislation and this is to be welcomed.
in writing. - (NL) Soil protection is very necessary in order to prevent the destruction of natural soil systems, erosion, contamination and desiccation. Without measures of this kind it becomes impossible to grow plants in densely populated areas where soil use is intensive. In many places in Europe I see wasteland which has lost all value for nature and human use.
Yesterday, along with a majority of this House, I voted for the Prodi report which spells out the need for proactive measures to protect our soils.
Today we are looking at what those measures should be. I am in favour of encouraging Member States which have not yet taken the necessary measures on their own initiative to remedy the omission now. Their failure to act affects not only them but neighbouring states too, for example in producing erosion debris which causes rivers to silt up and flood.
But EU rules must in no event mean that Member States which already regulate these matters properly have to face more bureaucracy or obstacles to dealing with them efficiently. I support amendments to the effect that those applying equal or higher standards must be free to do so. But it is irresponsible to reject, delay or limit the soil protection package in the way the largest group in Parliament is proposing.
in writing. - (FR) I voted in favour of the Gutiérrez-Cortines report because it proposes positive steps forward for the protection and sustainable use of soil - a non-renewable resource which it is vital to preserve, and the quality of which is crucial if we are to ensure adequate levels of food production and access to clean water. The European Parliament has called for clearer identification of contaminated sites where dangerous substances, present as the result of human activity, constitute a significant risk to health and the environment. National or regional lists of such sites will be compiled and they will be available for the public to consult. Each Member State will have to prepare remediation strategies so that the number of contaminated sites can be limited, and sustainable agricultural policies will be encouraged, taking account of national soil characteristics, so that clean soil can be preserved. In adopting this report the European Parliament is underscoring the need to protect the earth's resources and use them more wisely.
in writing. - This is yet another example of the one-size-fits-all approach which gives the European Union a bad name in our Member States. With more than three-hundred types of soil in the European Union, how can we expect to cover them all by means of a single directive? Surely this is a prime example of an area in which we should allow Member States to determine their own legislation on the basis of their own soil types.
It is very disappointing that, with all the scientific expertise at its disposal, the European Commission has produced a legislative proposal which fails to take account of simple scientific facts. If the United Kingdom suffers floods and Greece suffers a heatwave during the course of one summer, it is obvious that the impact of those weather conditions on the soil in those Member States will be entirely different. The only real consequence of this proposal will be to tie up the agriculture industry in yet more red tape and burden it with yet more expense. It is frustrating that, yet again, the agricultural community will have to pay for the pursuit of useless uniformity.
in writing. - (FR) I welcome the adoption by the House of Cristina Gutiérrez-Cortines' report, urging the introduction of a single, coherent European policy for soil protection.
Soil protection has become a priority for the EU because Europe's soils are becoming more and more degraded. The factors to blame are rampant urbanisation, an increase in the number of contaminated sites (to more than 2 million at the most recent count) and intensive farming practices over the last 50 years, with abusive use of pesticides and nitrate-based fertilisers.
In my view, the 225 MEPs who voted to reject this directive were either driven by nationalist fanaticism or, at the very least, have lost touch with ordinary people's concerns! Europe can offer genuine added value in the matter of soil protection, an issue on which only nine Member States have their own legislation.
I would add that the directive leaves the Member States a considerable freedom of choice, with two precise targets to be achieved within generous deadlines: within, respectively, five years and seven years from transposition of the text, they must compile a list of contaminated sites and adopt a national remediation strategy.
I think there can be no doubt that this constitutes respect for the principles of flexibility and subsidiarity!
in writing. - I am afraid I will be voting against this report because it is my view that a framework on the protection of soil is not needed. I voted for rejection initially because I believe this issue should be left to Member States under the subsidiarity principle.
What we have before us is a piece of legislation that is disproportionate, has little flexibility and merely repeats what is already covered in other directives. It tries to cover desertification on the one hand and cleaning up soil on the other - a wide remit indeed - but ends up being a report that covers neither adequately; but creates problems in how it will be implemented.
In my own region where local authorities are trying to recycle soil, this proposal would make that so difficult that the viability of the whole operation is put in question.
Sorry to say, I think this is a poor and unnecessary piece of legislation, and I will vote against in the hope that I can save farmers, horticulturalists and local authorities from a bureaucratic nightmare.
in writing. - (DE) I reject the framework directive on soil protection, because it is a gross breach of the principle of subsidiarity and is therefore unacceptable as European legislation. Even if the European Parliament votes in favour, I shall take my fight to the Federal Government with a view to ensuring that the Federal Republic of Germany challenges this directive before the European Court of Justice.
in writing. - (FR) In line with the vote in the Committee on Legal Affairs, I believe that the Commission has exceeded its brief here and that the European Union does not need to issue new instructions to the Member States. It is a matter of national responsibility. I see it as an artificial exercise to seek to issue identical prescriptions to countries with extremely diverse legal traditions and environmental circumstances. The Commission should therefore review its proposal and identify specifically those situations where European legislation is called for.
in writing. - (DE) I reject the framework directive on soil protection, because it is a gross breach of the principle of subsidiarity and is therefore unacceptable as European legislation. Even if the European Parliament votes in favour, I shall take my fight to the Federal Government with a view to ensuring that the Federal Republic of Germany challenges this directive before the European Court of Justice.
in writing. - (PL) Mr President, the justification for the Commission's proposal to the European Parliament is a new comitology procedure that significantly increases the powers of the European Parliament. It is a regulatory procedure combined with scrutiny. The rapporteur's view, which deserves to be supported, is that the new procedure will apply to matters in regulations concerning securities prospectuses, such as measures relating to exemptions from the obligation to publish a prospectus, the format of the prospectus as well as third country equivalence.
This is the basis for the amendments tabled on behalf of the Committee on Economic and Monetary Affairs in the plenary vote. The report under consideration also gives additional impetus to the idea of significant progress in the harmonisation of regulations for European financial and stock markets. This is due in large part to the inexorable process of globalisation and partly to the Financial Services Action Plan from 1999.
At the same time it confirms the sound choice made at the beginning of the 1990s in countries such as Poland, where the reconstruction of capital markets was based on European standards, which is now simplifying the harmonisation of regulations across the European Union.
in writing. - (PT) In 2006 the decision amending the previous 1999 decision laying down the rules for the exercise of implementing powers conferred on the Commission was finally adopted after years of negotiations between the Council, the Commission and the European Parliament.
The regulatory procedure with scrutiny was thus introduced. This must be used for adopting measures of general scope which seek to amend (by deleting or supplementing) non-essential elements of a basic instrument adopted in accordance with Article 251 of the Treaty, i.e. under the codecision procedure.
This is therefore a new comitology procedure that must be applied to a list, drawn up by the Commission, of 25 instruments that have already been adopted and that must be adapted, including the present Regulation on the Schengen Borders Code.
I therefore support the technical proposals introduced by the rapporteur, Mr Cashman, to take into account the specificity of the Schengen Borders Code since it constitutes a development of the Schengen acquis.
in writing. - (DE) The Schengen acquis is a particularly sensitive area in which we must be able to respond to any contingency. Organised human-trafficking gangs are constantly on the lookout for new gaps in our defences through which they can flood the EU with migrants. For this reason there must be no overhasty enlargement of the Schengen area. Steps must be taken beforehand to ensure that the Member States concerned have fully mastered the task of protecting their external borders. Since this is extremely doubtful in my opinion, I have voted against the Cashman report.
(DE) Mr President, I voted in favour of the Hegyi report because we have repeatedly criticised the democratic deficit that exists with regard to genetically modified organisms.
We know that a proper decision for or against the authorisation of GMOs has scarcely ever been taken by the Council or the Committee of Permanent Representatives. It has always been more or less the same story of the European Commission exercising its responsibility for risk management by authorising GMOs against the will of the EU population and in spite of the reservations of many Member States and experts. The European Commission cannot be allowed to have the final say. Its decisions must be subject to scrutiny by the European Parliament.
Although Mr Hegyi's report goes in the right direction by insisting on a binding parliamentary right of codecision on GMO authorisations, we reject the negotiated compromise, because it leaves the undemocratic comitology procedure in place. There can really be only one solution, namely codecision rights for the European Parliament in all matters relating to GMO licensing. I therefore find it rather regrettable that we have not made the most of this vote and grasped the opportunity at long last to exert more pressure against the continued existence of this democratic deficit.
in writing. - (PT) It is true that the long-term consequences of GMO technology are still unknown. There are contradictory scientific statements, and many people are afraid of the possible dangers and risks. Precautions must therefore be taken and their use in agriculture must not be insisted upon.
Directive 2001/18/EC concerning the deliberate release into the environment of genetically modified organisms is in force. This directive covers the experimental release of GMOs into the environment, in other words the introduction of GMOs into the environment for experimental purposes (such as for field testing) and the placing of GMOs on the market (products containing or consisting of GMOs), such as for cultivation, import or processing into industrial products.
We believe it is important as a minimum to have wider control of GMO technology, at least in relation to procedures, as the European Parliament now intends, but we stress the need to exercise caution, whether in relation to agriculture or processed foodstuffs.
in writing. - (DE) 70% of the European population are opposed to genetic engineering. In Austria people are even more afraid of toxic residues in food products than of terrorist attacks or bird flu. Besides the suspicion of a link between genetically modified organisms and increasing incidences of health problems, there is more and more evidence that the use of genetic engineering will cause farmland to degenerate into wasteland as well as making farmers dependent on multinational conglomerates.
in writing. - Conservatives voted in favour of this report but have regrets over the approach the Council has taken during the parliamentary process. In early stages of drafting the report, a great deal of undue pressure was placed upon Parliament by the then Presidency of the Council. This we find unacceptable, given Parliament's role as scrutineer of legislation.
in writing. - (PT) This directive is extremely important because of growing concerns regarding money laundering and its role in funding international crime and terrorism.
A Community approach is therefore required to create uniform rules, close loopholes and strike a balance between the need to control and requirements concerning the protection of the internal market and the free movement of capital.
I support this initiative, which seeks to update Directive 2005/60/EC on money laundering, particularly as regards all the implementation measures listed in Article 41 of that directive.
This is therefore yet another case of updating the legislation in force in line with the new regulatory procedure with scrutiny under the Comitology Decision.
This will give the European Parliament greater control over the implementing powers conferred on the Commission.
We have chosen to vote in favour of the proposal in its entirety. It is important that international standards are introduced and respected in order to protect the financial system against crime and money laundering in general, while at the same time the Member States' own measures must not be incompatible with the rules of the single market. However, we find it repugnant that through the frequent use of the concept of terrorism the EU is seeking to extend its power at the expense of the Member States. Money for terrorism is a tiny part of money laundering. The large sums go to other kinds of well-organised crime.
in writing. - (PT) The proposal submitted amends the provisions of Directive 2005/60/EC on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing, which imposed a time limitation on the implementing powers conferred on the Commission in this area.
According to the recent decision on the exercise of the Commission's powers, this limitation has been removed, but the European Parliament retains the right to scrutinise the implementation of acts adopted under the codecision procedure. It is therefore now clear that any amendments to this directive must be submitted for consideration to the European Parliament as well as to the Council.
This should not mean, however, that national parliaments are excluded from the legislative procedure or are restricted merely to transposing directives adopted in this area at Community level. And what is more, as the 'Reform' Treaty seeks to establish, gradually transforming justice and internal affairs into a future common policy, which we obviously reject.
Finally, we must highlight the inconsistency of the European Union, which promotes total freedom of movement of capital and tax havens at the same time as it champions the fight against money laundering.
in writing. - The justification for this legislation is to protect the EU financial system from money laundering and terrorist financing. The UKIP would always seek to cooperate internationally on these matters, however, the EU has no agreed competence on defence. Moreover as an organisation that has been unable to get its own accounts signed off for thirteen years the EU Commission cannot be considered to have any expertise whatsoever on finance or to be a fit body to put forward legislation on control of the financial system.
We Swedish Social Democrats voted in favour of the report because we consider that there is a need to increase knowledge about BZP, which is a synthetic drug, and to make the substance subject to control measures and criminal sanctions. However, we voted against all proposals which aim to prevent the introduction of decisions on control measures and criminal sanctions, as that is contrary to the precautionary principle.
in writing. - (PT) Since 2005 listed companies have been required in certain circumstances to draw up their consolidated accounts in compliance with international accounting standards. These standards were developed by a London-based private organisation (the International Accounting Standards Committee Foundation/International Accounting Standards Board) and were subsequently incorporated into Community legislation by means of a regulation.
Despite certain reservations, this resolution accepts the Commission's proposal (amending that regulation) to endorse a standard (IFRS 8) which in turn incorporates a US standard (SFAS 131) into EU law.
This is accepted, as stated in the resolution, even though the impact assessment carried out by the Commission did not take sufficiently into account the interests of users as well as the needs of small and medium-sized enterprises located in different European countries and enterprises operating only locally.
We therefore cannot support this resolution.
Mr President, I requested explanations of votes on the EU-Russia Summit resolution. I regret that some important paragraphs have been sacrificed for some strange reason, in order to have a shorter resolution instead of having a longer resolution but covering important issues.
I think it is very important to call on the Commission and the Council to pursue joint initiatives with the Russian Government aimed at strengthening security and stability in the common neighbourhood, in particular by means of enhanced dialogue over Ukraine and Belarus and joint efforts to finally resolve the frozen conflicts in Nagorno-Karabakh as well as in Moldova and Georgia by guaranteeing the full territorial integrity of those states and, as far as Transnistria is concerned, by withdrawing the remaining Russian troops, who if necessary should be replaced by a force of international monitors.
(CS) I emphatically voted against this motion for a resolution on the outcome of the 10th EU-Russia Summit. The Russian KGB regime is seeking legitimacy. I refuse to become a puppet and I feel ashamed for all those who are becoming Russia's puppets due to ignorance and cowardice, especially in order to gain minor economic advantages. Russia is not Europe's partner. I completely reject the opinion that Russia is our partner on the issue of Kosovo's independence. Why does this House attach so much importance to the partnership? Russia continues to throw the bodies of Chechens from helicopters above Chechnya, keeps thousands of opponents of the regime in prison, institutes illegal court proceedings against politicians from the Other Russia and detains Mikhail Khodorkovsky in prison illegally. Who and when will we find out the truth about the death of Anna Politkovskaya? When is Russia going to stop threatening human rights activists? Why have we not been invited to observe the Russian parliamentary elections? Why does Putin not want us, his partners, to be there? They put up with us in Morocco as well as in Palestine.
Someone who breaches the fundamental principle of solidarity, helping Poland in relation to free export, equal export conditions, is considered a partner by this House. Russia is holding us hostage. If we do not support a democratic and stable Russia, but we do we support a secret service regime instead, then we are our own worst enemies. Finally, our country has the right to be free to contribute to Europe's safety, to protect Europe from a possible attack by Iranian forces. How can we ask the US not to jeopardise peace in Europe through its policy, while we make allowances for the Russians' more than obvious support for the Iranian regime? This resolution is an example of perfidy and weakness. As we Czechs know, being weak in relation to Russia really does not pay off. I emphatically reject this resolution, if for no other reason than as an expression of respect for the legacy of the Czech political prisoners, of all whom had opposed the occupation.
Mr President, after having voted in favour of the motion for a resolution on the EU-Russia Summit, I still regret that the amendment I proposed as a new recital was rejected by the rapporteur. Therefore I quote it now, 'whereas Russian Federation did not fulfil any commitments of those undertaken by its accession to the Council of Europe in 1996 and two years ago bluntly denounced already signed new border agreement with EU Member State Estonia, thus leaving this sector of EU-Russia border unregulated up to now; whereas the actual legislation of Russia Federation still contains aggressive positions as that on social privileges for its military servicemen in a case of losses caused or injuries got during armed actions in Baltic States, or that about procedures of accession of foreign states or their parts with Russian Federation'. I am convinced that those positions will be reconsidered by this House later.
in writing. - I supported this resolution with a degree of reluctance. Russia and its leader Vladimir Putin have proved difficult of late in a number of areas, especially energy.
Nevertheless, the one issue on which I have some sympathy is their response to the highly contentious US plan to deploy Theatre Missile Defence in the EU supposedly to defend against a scarcely credible threat from Iranian nuclear-tipped ICBMs, but which equally poses threats to Russia's own defence.
I therefore regret that Amendment No 3, which I voted for, by the Green Group, was defeated by 242 to 362.
in writing. - (PT) A great deal could be said on this resolution about the recent EU-Russia summit, and we will therefore only mention certain examples concerning its aims.
For example, at the same time as it glosses over the US Administration's initiatives and profound responsibilities in promoting a new escalation in the militarisation of Europe - with the support of NATO members, it should be noted - it considers that the 'declarations made by the Russian authorities' and the '[...] inappropriate threat to pull out of the Treaty on Conventional Forces in Europe have raised serious concerns about the preservation of peace and stability on the European continent'.
It more or less directly stresses the essential aspects, for example, which are that Russia has allowed EU companies to buy strategic stakes in Russian companies, the importance of improving the climate for investment in Russia (to the joy of major EU financial groups), and 'equal access to markets, infrastructure and investment' on the basis of the principles of the 'Energy Charter Treaty'.
And in line with the above examples, it maintains the political pressure on the Russian Federation, even seeking to promote intervention instruments, while ignoring the unacceptable situation of the most basic rights of the Russian-speaking population in Latvia, an EU Member State.
in writing. - The European Parliamentary Labour Party supports this resolution and its aim to build a strategic cooperation with Russia based on common values, democracy and respect for human rights. In particular we support calls for a positive Russian contribution to finding a sustainable political solution on the issue of Kosovo.
We voted in favour of Amendment 3, as there are concerns which should be raised regarding any further build-up of conventional or unconventional weapons on the European continent, and we support continuing bilateral discussions between the US and Russia on this issue.
in writing. - (PL) Mr President, the EU-Russia summit in Mafra illustrates the change in relations since the 1990s when the partnership and cooperation agreement, which expires in 2007, was born. Three principal factors have affected these relations.
First of all, European Union enlargement, marking a definitive emancipation of a whole group of countries from the Russian sphere of influence, which the former empire is unwilling to accept.
Secondly, the authoritarian nature of the Putin presidency, which has put back the democratisation of Russia. Although there is wide acceptance of it in Russia and while it provides a basic economic order, the EU cannot remain passive in the face of instances of violations of human rights, which creates an additional area of friction.
Thirdly, the situation in the energy markets, which makes it easier to use Gazprom for political purposes and has also made European countries more sensitive to the issue of energy security.
Taking the above background into consideration, the resolution proposed by the Group of the European People's Party and European Democrats provides a balance of criticisms of Russia with hopes for a warmer diplomatic climate, fortified with principles reflecting our system of values. Particularly worthy of notice are the points about respect for human rights as well as a demand, which is important for Poland, for the suspension of the impasse as regards Polish agricultural exports to the Russian market, which is a confirmation of the much-desired solidarity between European Union countries in relations with Moscow.
in writing. - I voted for the joint motions for a resolution arising out of the EU-Russia Summit, where Parliament, among other things, called on the Russian Government to create, together with the European Union, the necessary conditions for a rapid start to the negotiations on a new Partnership and Cooperation Agreement between the EU and Russia. Other issues covered included Russia's pending accession to the WTO, human rights issues in Russia, the climate for investment and ongoing concerns over the upholding of the Conventional Forces Europe Treaty.
in writing. - (PT) The 18th anniversary of the fall of the Berlin Wall came after the EU-Russia summit, which was held after this report was discussed but before it was put to the vote. Eighteen years later, what used to be Eastern Europe is now a democratic area in which the market economy is an established feature. Russia, meanwhile, is far from democratic and far from being a reliable partner. In relation to energy, Kosovo, the Caucasus, Central Asia, Ukraine, Moldova or on the Iranian nuclear issue, Russia's contribution to the solution has been found wanting.
In the same week the European Council on Foreign Relations presented a report stating that the Russians are making the rules in relations between Russia and the European Union, and that Europe has shown a lack of unity and of strategy, in some cases not appearing to have put memories of the Soviet era behind them, while in others being overly pragmatic. It then rightly suggests that EU strategy should encourage Russia to respect the rule of law. Even though it is not a liberal democracy, Russia must be a predictable and reliable state, and Europe must work hard to that end.
We consider the freedom to disclose information to be an important principle. Civil servants should, without risk of reprisal, be able to provide information, obtain information in order to exercise their freedom of expression and freedom to disclose information, have the right to anonymity and an investigation ban which means that authorities and other public bodies are not allowed to investigate who has provided information under the freedom to disclose information.
in writing. - I strongly disagree with the Atkins amendment (Amendment 1 to paragraph 15) to the Committee on Petitions' report by Carlos José Iturgaiz Angulo.
The Ombudsman's Special Report regarding OLAF concerns the allegations made by the Office against a journalist who covered the story regarding its investigation into allegations made by Mr van Buitenen.
Regardless of whether Mr van Buitenen's allegations are right or wrong, we should defend the right of journalists to report on matters of public interest, even those who work for newspapers which are not very supportive of our views.
The Ombudsman's Special Report found that OLAF acted incorrectly in making accusations against a journalist. The Petitions Committee agreed to request an own-initiative report on this issue in order to pressure OLAF into accepting it had acted incorrectly. By voting for the PPE-DE amendment, we will be failing to defend the independence of journalists doing their work, failing to support the Petitions Committee in its work, and failing to support the Ombudsman in his work.